Citation Nr: 1434725	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-13 144	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for residuals of a left ankle injury. 

3.  Entitlement to service connection for residuals of a right ankle injury. 

4.  Entitlement to service connection for residuals of a left eye disability. 

5.  Entitlement to service connection for residuals of a right eye disability. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

9.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision and a March 2012 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including the October 2013 hearing transcript and pertinent VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The Veteran's claim on appeal was originally characterized as a claim of service connection for depression.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated from August 2011 to October 2013, the Veteran has been diagnosed with PTSD, major depressive disorder, and alcohol dependence.  Accordingly, the Veteran's claim is not limited solely to depression; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

The issues of entitlement to service connection for a low back disability, residuals of left and ankle injuries, residuals of left and right eye injuries, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD.

2.  During his active military service, the Veteran served in the Republic of Vietnam, and was exposed to combat. 

3.  The Veteran's claimed stressor is consistent with the circumstances, conditions, or hardships of his service.

4.  After resolving all reasonable doubt in the Veteran's favor, his psychiatric disorder has been related to an in-service stressor.

5.  Bilateral hearing loss was not present until many years after service.  

6.  The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.

7.  Tinnitus was not present until many years after service. 

8.  The preponderance of the evidence weighs against a finding that the Veteran's current tinnitus is related to military noise exposure in service.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in letters dated November 2008, June 2009, June 2011, and August 2011, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection and for entitlement to TDIU.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the pre-rating letters meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, lay statements from the Veteran, and a transcript from the hearing in October 2013.

The record reflects that the Veteran underwent a VA examination to evaluate his claimed bilateral hearing loss and tinnitus in February 2011.  The report from that examination and the medical opinion have been included in the claims file for review.  This examination and opinion involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by rationale.  The Board finds that these opinions are adequate to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issue on appeal and noted what evidence was necessary to substantiate the claims.  Specifically, he sought to identify information to prove the elements of each of the Veteran's claims of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a travel board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

In the present case, the Board finds that the Veteran has been diagnosed with PTSD, along with depressive disorder not otherwise specified (NOS), and alcohol dependence.  Treatment records dated from August 2011 show that the Veteran has continued to seek treatment for symptoms associated with PTSD, including: depression, anxiety, social withdrawal, nightmares, and irritability.  

The Board also finds that the Veteran's lay statements are sufficient to establish the occurrence of the claimed in-service stressor.  The Veteran primarily contends that his psychiatric disorder is due to traumatic in-service events.  The Veteran reported combat-related stressors, including flying into Vietnam under fire and watching as his best friend, who had filled in a shift for him, was killed in a helicopter accident.  The Veteran's service personnel records indicate that he served in Vietnam and his Military Occupational Specialty (MOS) was that as an airborne firefighter.  See Form DD214.  In this case, the Board finds that the Veteran's assertions regarding his experiences in Vietnam are consistent with the places, types, and circumstances of his service, and as such, concludes that the events reported by the Veteran actually occurred.  

Finally, the evidence establishes a link between current symptoms and the claimed in-service stressor.  The Board recognizes that there is no clear VA opinion that attributes the Veteran's psychiatric symptoms and PTSD diagnosis to his service in Vietnam.  Nevertheless, VA treatment records dated from October 2011 to October 2013 provide the necessary information to link the Veteran's psychiatric symptoms to service.  The Board recognizes that treatment records do not provide a specific finding as to the etiology of the Veteran's acquired psychiatric disorder, but the consistent VA mental health treatment records attribute the Veteran's symptoms to the traumatic events he experienced in service.  Additionally, the Veteran's mental health VA treatment records consistently discuss the Veteran's feelings and behaviors in conjunction with his Vietnam experience and memories.  Thus, the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, PTSD, is related to his service in Vietnam.  

Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for an acquired psychiatric disorder, PTSD, is warranted.

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss and tinnitus is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss due to acoustic trauma he suffered while working near and on airplanes as aircraft fire rescue and on the flight line during service.  With regard to occupational exposure, the Veteran worked as a firefighter for approximately 8 years and also was a diesel truck mechanic for 14 years in the Army National Guard.  During his February 2011 VA examination, he reported recreational noise exposure from lawnmower, weed eater, leafblower, skill saw, and radial arm saw use over the years but stated that he had not experienced any in the preceding 3 years.  

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss or ear trouble.  Multiple audiograms are available in his service treatment records, including in records from January 1967, August 1971 and an undated audiogram:


Jan. 1967


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0


Aug. 1971


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
15

undated


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
5

Additionally, in his reports of medical history dated June 1967, July 1971, June 1974, and July 1975 the Veteran denied a history of hearing loss or ear trouble. 

The Veteran was provided a VA audiological examination in February 2011.  At that time, the Veteran stated that he had tinnitus, which had its onset approximately 20 years prior.  The Veteran described his hearing loss as being intermittent.  An audiological examination was performed, with puretone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
50
LEFT
10
20
20
45
65

The Veteran's left ear had pure tone thresholds averaging 31.25 decibels (dB) and 37.5 dB in the right ear.  He had speech recognition scores of 92 percent in the left ear and 88 percent in the right ear.

The examiner diagnosed the Veteran with normal to moderate sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear, and he noted "subjective tinnitus."  The examiner found that the Veteran's hearing loss and tinnitus are less likely as not related to military noise exposure because there was no significant threshold shifts of hearing at any frequency occurred during service.  He further explained that an Institute of Medicine in 2005 found that there is no scientific basis for delayed hearing loss.  Also, the Veteran has not claimed that he has experienced tinnitus or ringing in his ears since service.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by acoustic trauma he had in service.  Her opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  It also specifically noted that the Veteran's hearing was normal in service, and explained that the Veteran's hearing did not undergo a significant shift during service.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  However, the Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include all of the hearing examinations that were administered during service.  Indeed, on each examination during service and on separation, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at discharge are highly probative, as they were made contemporaneous with his service.  Moreover, there is no credible lay evidence of continuous symptoms ever since service.  The Veteran has indicated that his tinnitus onset occurred approximately 20 years before his February 2011 VA examination, many years after his separation from the military.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have a chronic bilateral hearing loss disability in service.  In addition, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service; and there is no evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss or tinnitus are related to his period of service, to include his exposure to noise therein.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, PTSD, is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection for a low back disability, residuals of left and right ankle injuries, residuals of left and right eye injuries, and entitlement to TDIU.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

Low Back Disability

The Veteran seeks service connection for a low back disability, contending that the disability was incurred while he was on active duty.  A review of the Veteran's treatment records indicates that the Veteran repeatedly sought treatment for back pain while in service; the Veteran complained of and was treated for low back pain in March 1970, September 1971, February 1972, and November 1973.  Additionally, the record shows that the Veteran has a diagnosis of lumbar spine strain status-post laminectomy with a current "spine stimulator" in place.  The Veteran has undergone several surgeries of his spine, including a 1999 partial disc removal, a 2001 partial disk removal, a 2008 surgical fusion of the left at LF/S1, and a 2008 stimulator placed in his spine.  Furthermore, during a March 2011 VA examination, the Veteran reported daily pain as well as functional limitation that impairs his ability to walk more than 100 feet, run, stand more than 10 minutes, bend, stoop, and causes him difficulty going up stairs.  Finally, the Veteran reported the use of a cane and a brace to assist in his ambulation.

The Board notes that although the RO recognized that the Veteran sought treatment for back pain in service, the RO determined that the Veteran did not have a chronic problem or residuals based on his lack of reporting any unresolved problem on his report of medical history upon separation from the military.  However, the Veteran has testified, at his October 2013 hearing, that he did not make note of his conditions because he wanted to get out of the military and he was afraid it would delay his exit from service or that he would have to remain in the service.  The Board finds the Veteran's testimony regarding why he did not report the injury at separation to be credible.  

As such, the Board finds that a VA examination is required to determine whether the Veteran's current back disability is related to his period of service, to include his back pain and treatment evidenced by his service treatment records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Residuals of Left and Right Ankle Injuries

The Veteran also seeks service connection for residuals of injuries he sustained to his bilateral ankles during service.  Specifically, he contends he is entitled to service connection for residuals of a left ankle injury that resulted in a surgical procedure to remove bone fragments, which was performed in June 1969.  The Veteran contends that his right ankle residuals have resulted from an accident during service in which he stepped on a rock and twisted his ankle in April 1972. 

Service treatment records corroborate the Veteran's contentions regarding both his left and right ankle injuries.  Specifically, the Board notes that the Veteran sought treatment for his left ankle spanning from February 1969 to December 1969, to include the aforementioned surgical procedure to remove the bone fragments.  Furthermore, the service treatment records indicate that the Veteran injured his right ankle in April 1972.  He sought treatment in the months that followed.  

Then, in a March 2011 VA examination, the Veteran reported using a cane to help with his mobility.  He denied using a brace or a crutch for either ankle.  He reported swelling, but stated that no one had provided the cause of the swelling.  The examiner noted that the Veteran's ankles pop, buckle, lock, and give way.  However, there was no evidence of grinding.  The Veteran reported daily, constant pain, which he described as a 10 in severity on a scale of 1 to 10.  The Veteran reported functional limitations such that he was limited in his abilities to walk, run, climb stairs, and stand for prolonged periods of time.   

The RO found that, though the Veteran sought treatment for injuries to each of his bilateral ankles, that the Veteran did not have any permanent residuals associated with the injuries in service.  However, as noted in the March 2011 VA examination, the Veteran has symptoms in both ankles, and service treatment records show that the Veteran incurred injuries to both ankles during service.  Given the presence of a current disability and evidence of an in-service injury, the Board finds that a VA examination is required to determine whether the Veteran's current symptoms of the left or right ankle are related to his period of service, to include the injuries he sustained therein, as evidenced by his service treatment records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Residuals of Left and Right Eye Injuries

The Veteran is also seeking service connection for residuals of an injury he sustained to his left and right eyes during service.  Specifically, he testified that he injured his eyes while he was doing a "welding stamp out on an aircraft."  He stated that he knew the welding would burn his eyes, so he turned the truck around and looked through a mirror at the welding, which caused his eyes to burn.  The Veteran testified that he sought treatment for this injury in service, and service treatment records show complaints of eye problems in February 1968 and March 1971.  

During an examination provided in October 2011, the examiner found that the Veteran had corneal scarring.  Furthermore, the Veteran testified during his hearing that he sees white spots and stars and has trouble focusing on things at times.

Although the RO recognized that the Veteran sought treatment for an injury to his left and right eyes in service, the RO determined that the Veteran did not have a chronic problem or residuals from that injury.  However, given the presence of corneal scars on the backs of both the Veteran's left and right eyes, his competent lay statements regarding the symptoms he experiences with his vision, and the evidence of an in-service injury, the Board finds that a VA examination is required to determine whether the Veteran's current eye symptoms are related to his period of service, to include the injury he sustained to his eyes as a result of the welding accident.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

TDIU 

The Veteran also contends that he is entitled to a total rating based on unemployability.  However, at the time of his claim, the Veteran was not service-connected for any of his claimed disabilities.  As noted above, the Board has granted the Veteran's claim for an acquired psychiatric disability, PTSD.  Additionally, the Board has remanded the issues of service connection for a low back disability, residuals of left and right ankle injuries, and residuals of left and right eye injuries.  Therefore, after the other examinations have been performed and the RO has readjudicated the claims and determined whether or not the Veteran is entitled to service connection for any of the above-referenced disabilities, the RO shall provide a VA examination to address the extent to which the Veteran's service connected disabilities affect his ability to obtain and maintain substantially gainful employment.    

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his low back disability, left and right ankle disabilities, and residuals of left and right eye injuries.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's low back disability is related to his period of service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability arose during service or is otherwise related to any incident of service, to include the Veteran's treatment for back pain in March 1970, September 1971, and February 1972.  The examiner is directed to the lay evidence regarding the onset and continuity of the Veteran's low back disability symptoms.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's left or right ankle disabilities are related to his period of service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left or right ankle disabilities arose during service or is otherwise related to any incident of service.  The examiner shall take into consideration the Veteran's left ankle injury and the subsequent service treatment records dated from June 1969 to December 1969 that show the Veteran continued to seek treatment for the injury.  Additionally, the examiner should consider the Veteran's right ankle in-service injury and the subsequent treatment he received from April 1972 to June 1972.  The examiner is directed to the lay evidence regarding the onset and continuity of the Veteran's left and right ankle disability symptoms.  Finally, the examiner is directed to evidence contained within the record that shows that the Veteran has objective manifestations of symptomatology in both his left and right ankles.

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's left or right eye disabilities are related to his period of service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left or right eye disabilities arose during service or is otherwise related to any incident of service.  The examiner shall take into consideration the Veteran's documented injury to his eyes that occurred in service, as evidenced by his service treatment records and the September 2011 VA examination report which showed the Veteran's corneal scars.  The examiner is directed to the lay evidence regarding the Veteran's left and right eye symptoms.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  After the above is accomplished, and if the AMC/RO determines that the Veteran is not substantially and gainfully employed, then the AMC/RO should schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service connected disabilities on his ability to work.  

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service- connected disabilities (to include PTSD and any other disability for which the Veteran is granted service connection after the readjudication of these claims), without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

6.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


